Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The claimed feature directed to wherein the intra_chroma_pred_mode information represents one value among 0 to 4, and the intra prediction mode of the chroma block is equal to the intra prediction mode of the luma block when a value of the intra_chroma_pred_mode information is 4, wherein a binarization value corresponding to a case when the intra_chroma_pred_mode information value is 4 is `0`, and binarization values corresponding to cases when a value of the intra_chroma_pred_mode information is 0 to 3 are `100`, `101`, `110`, and `111` respectively, and wherein a first bit of a binarization value for deriving the one value among the 0 to 4 of the intra_chroma_pred_mode information is encoded based on context coding, and the remaining bits are encoded based on bypass coding,, is not taught or suggested by the prior art. 
	The closest prior art, Guo (US 2012/0177112) adaptively assigns variable length codes to a set of mode symbols associated with intra chroma prediction by assigning a shortest code to the Luma_mode. Luma_mode not only can be the best luma mode of the corresponding luma block but also can be selected from several corresponding luma modes. However, Guo does not disclose wherein the intra_chroma_pred_mode information represents one value among 0 to 4, and the intra prediction mode of the chroma block is equal to the intra prediction mode of the luma block when a value of the intra_chroma_pred_mode information is 4, wherein a binarization value corresponding to a case when the intra_chroma_pred_mode information value is 4 is `0`, and binarization values corresponding to cases when a value of the intra_chroma_pred_mode information is 0 to 3 are `100`, `101`, `110`, and `111` respectively, and wherein a first bit of a binarization value for deriving the one value among the 0 to 4 of the intra_chroma_pred_mode information is encoded based on context coding, and the remaining bits are encoded based on bypass coding, alone or in combination with other prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917.  The examiner can normally be reached on M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL R MIKESKA/Primary Examiner, Art Unit 2485